The international community stands at a crossroads. The decade starting in 2020 will either be remembered in history as a turning point or as the moment when multilateralism lost its way. Fortunately, the path forward is clear. Never before have we had such well-defined road maps for joint action on development, climate change and global health. I therefore congratulate the Secretary-General and his team, as well as the President of the General Assembly, for the relevance of this week’s high-level events.
The transformational potential of universal health coverage is now at the top of the global health agenda, thanks to the outstanding leadership of the World Health Organization and many other stakeholders. In Rwanda, more than 90 per cent of the population have insurance coverage, which has contributed to significant improvements in health outcomes, showing that it is possible for countries at every income level to make health care affordable and accessible for all. We must also commit to replenish the Global Fund to Fight AIDS, Tuberculosis and Malaria and the Global Alliance for Vaccines and Immunization. Those are not things that should or can be done on Africa’s behalf.
The Sustainable Development Goals of the 2030 Agenda for Sustainable Development are also Africa’s goals. Africa has the means and the responsibility to fulfil them, which is why the African Union continues to strengthen its capabilities and effectiveness. Next July, for example, trading will commence under the African Continental Free Trade Area — the largest of its kind in the world.
However, Africa continues to lag behind other regions on the Sustainable Development Goals despite the fact that our continent is home to several of the fastest growing economies in the world. Growth must be fully inclusive so that inequality within countries continues to diminish. The fundamentals needed to unlock that transformation are already in place. With a concerted push involving our partners, including in the private sector, it is indeed possible to make up for lost time and to achieve the Sustainable Development Goals. Closer cooperation between the African Union and the United Nations is streamlining the implementation and measurement process and that good partnership will continue to grow stronger.
All around us we see the urgency of fulfilling our commitments to slow the pace of global warming and adapt our infrastructure to a changing climate. One key lesson of yesterday’s Climate Action Summit was that innovative technologies and approaches are allowing us to act without slowing economic growth. Perhaps the most effective action that countries can take is to ratify and fully implement the Kigali Amendment to the Montreal Protocol on Substances that Deplete the Ozone Layer. Security and sustainability are the prerequisites for rapid progress towards a more equitable and prosperous world.
It is essential for Africa and the rest of the international community to work closely together on peacekeeping and peacebuilding efforts with mutual respect. In the coming weeks, Rwanda is preparing to receive and protect a number of refugees and asylum-seekers from detention camps in Libya. The support of the United Nations High Commissioner for Refugees and the African Union is greatly appreciated. We call on every Member of the United Nations to uphold their legal obligations in a spirit of solidarity.
Those partnerships are a clear sign that we can cooperate to address complex problems. Africa itself is also a source of solutions. There is no doubt that the challenge of global inequality can be addressed only by working together. Rwanda stands ready to do its part, including by guaranteeing the rights and opportunities of women and girls. I therefore take this opportunity to invite Members to Kigali in November for the Global Gender Summit.
